                  Case 1:21-mj-30316-DUTY ECF No. 1, PageID.1
                                               AUSA:   Anca Pop Filed 06/28/21 Telephone:
                                                                                 Page 1 of   5 895-5712
                                                                                          (989)
AO 91 (Rev. ) Criminal Complaint             Task Force Officer:     Evan Zapolski                  Telephone: (989) 439-5276

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan

United States of America
    v.
Jeffrey Stephen Cole                                                       Case No.       1:21-mj-30316
                                                                                          Judge: Unassigned,
                                                                                          Filed: 06-28-2021




                                                   CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of       June 1, 2021, through June 24, 2021      in the county of             Saginaw      in the
        Eastern           District of      Michigan        , the defendant(s) violated:
                   Code Section                                             Offense Description
18 USC § 2252A(a)(5) & (b)(2), and                      Possession of and Accessing with Intent to View Child Pornography
18 USC § 2422(b)                                        Involving a Prepubescent Minor or a Minor Who Had Not Attained 12
                                                        Years of Age, in violation of 18 USC § 2252A(a)(5) & (b)(2), and
                                                        Attempted Enticement of a Minor to Engage in Unlawful Sexual
                                                        Activity, in violation of 18 USC § 2422(b).




          This criminal complaint is based on these facts:
See attached affidavit.




✔ Continued on the attached sheet.

                                                                                             Complainant’s signature

                                                                        TFO, Evan T. Zapolski
                                                                                              Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

            June 28, 2021
Date:                                                                                           Judge’s signature

City and state: Bay City, Michigan                                      Patricia T. Morris, U.S. Magistrate Judge
                                                                                              Printed name and title
    Case 1:21-mj-30316-DUTY ECF No. 1, PageID.2 Filed 06/28/21 Page 2 of 5




                AFFIDAVIT IN SUPPORT OF ARREST WARRANT
                         JEFFREY STEPHEN COLE


                                  COMPLAINT AFFIDAVIT

       I, Evan Zapolski, being duly sworn, state:

       1.      I am employed as a Detective Trooper (D/Tpr.) with the Michigan State Police

and a Task Force Officer (TFO) of the Federal Bureau of Investigation (FBI), and have been so

employed since May 2013. I have been assigned to the Michigan State Police Internet Crimes

Against Children Taskforce since February 2017, and have been a Task Force Officer with the

FBI’S Northeast Michigan Trafficking & Exploitation Crimes Taskforce since March 2019. I

have received training in the area of child pornography and child exploitation and have observed

and reviewed numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all

forms of media including computer media. I have been involved with several investigations

regarding child pornography and the exploitation of children through the internet.

       2.      This affidavit is submitted in support of a complaint and arrest warrant for Jeffrey

Stephen Cole. It is my opinion there exists probable cause to believe Cole has violated 18 USC

§ 2252A(a)(5) & (b)(2) Possession of and Access with Intent to View Child Pornography

Involving a Prepubescent Minor or a Minor Who Had Not Attained 12 Years of Age, and 18

USC § 2422(b) Attempted Enticement of a Minor to Engage in Unlawful Sexual Activity. This

affidavit is intended to show only sufficient probable cause for the requested order and does not

set forth all of my knowledge about this matter. In addition, the information contained in this

affidavit is based on personal knowledge, training and experience, and on information made

available to me by other law enforcement officers.
    Case 1:21-mj-30316-DUTY ECF No. 1, PageID.3 Filed 06/28/21 Page 3 of 5




       3.      During June 2021, I portrayed a 14-year-old female child on the Internet,

specifically using the mobile messaging application Kik. Kik Messenger, commonly called Kik,

is a free instant messaging mobile application from the American company Kik c/o MediaLab.ai

Inc., available free of charge on iOS and Android operating systems. It uses a smartphone’s data

plan or Wi-Fi to transmit and receive messages, photos, videos, sketches, mobile webpages, and

other content after users register a username, using the Internet.

       4.      On June 1, 2021, my “14-year-old child” Kik profile received a message from Kik

user “smonr1987,” later identified as Jeffrey Stephen Cole. Between June 1, 2021, and June 23,

2021, when Cole was arrested on state charges in Saginaw County, Michigan, Cole and the “14-

year-old child” engaged in conversations of sexual nature and planned to meet in person to

engage in sexual activities.

       5.      Cole expressed interest in meeting the “14-year-old” to have sexual intercourse

and sent images of an erect penis. On June 23, 2021, Cole traveled from the Grand Rapids area,

Michigan, to Bridgeport, Michigan, for the purposes of meeting the “14-year-old” for sex. Cole

was arrested after arriving at the prearranged meeting location and was charged in Saginaw

County with child sexually abusive activity, in violation of MCL § 750.145c(2)(a), and using a

computer to commit a crime, in violation of MCL §§ 752.796 and 752.797(3)(f).

       6.      During a post-Miranda interview, Cole admitted to attempting to meet the “14-

year-old child.” Cole said that he and the “14-year-old” discussed partaking in “sexual things” on

the night of the meeting and his intent was to engage in sexual activities with the minor.

       7.      Cole provided verbal and written consent to search his Samsung cell phone. Cole

denied having child pornography on his cell phone. Cole indicated no one else ever uses his cell
    Case 1:21-mj-30316-DUTY ECF No. 1, PageID.4 Filed 06/28/21 Page 4 of 5




phone.

         8.    On June 24, 2021, I reviewed the contents of the Samsung cell phone. I located

at least two videos depicting child pornography and I have described them below:

               File Name: pthc_BJ cum in 5yo girl’s mouth (GREAT!) DSCN2704.wmv

               This video depicts a female child that appears to be around 5 years old. The

               female child performs oral sex on an erect penis. The erect penis ejaculates in the

               child’s mouth.

               File Name: A baby cumming party.mov

               This video is 13 minutes 25 seconds. This is a video compilation that depicts

               different adult males sexually assaulting a variety of children ranging from infants

               to toddlers. There is text that rolls on the screen during the start of the video that

               reads, “stares with some toddlers but focused on babys. Please enjoy.” At least

               five different infants are sexually assaulted in the video.

         9.    On June 24, 2021, after discovering the child pornography, I reinterviewed Cole

at the Saginaw County Jail. During a post-Miranda interview, Cole admitted to using Kik to

obtain child pornography. Cole had been viewing child pornography since he was 13 or 14

years old. Cole usually searched for child pornography once a week. The last time he received

child pornography was approximately seven weeks ago. He admitted to distributing child

pornography via Kik. He also indicated that no one else had the swipe pattern passcode to this

cell phone.

         10.   Based upon the foregoing information, it is my opinion that probable cause exists

that Cole has violated 18 USC § 2252A(a)(5) & (b)(2) Possession of and Access with Intent to
    Case 1:21-mj-30316-DUTY ECF No. 1, PageID.5 Filed 06/28/21 Page 5 of 5




View Child Pornography Involving a Prepubescent Minor or a Minor Who Had Not Attained 12

Years of Age, and 18 USC § 2422(b) Attempted Enticement of a Minor to Engage in Unlawful

Sexual Activity. Accordingly, I ask the Court issue a criminal complaint and arrest warrant for

Jeffrey Stephen Cole for these offenses.

       Dated the 28th day of June, 2021, at Bay City, Michigan.




                                            _____________________________________
                                            Evan T. Zapolski
                                            Task Force Officer
                                            Federal Bureau of Investigation
                                            Flint, Michigan



Sworn to before me and signed in my presence, and/or by reliable electronic means.



                                            _____________________________________
                                            Patricia Morris
                                            United States Magistrate Judge
                                            Eastern District of Michigan
